Case 2:17-cv-00413-DN-DAO Document 69 Filed 12/17/18 PageID.828 Page 1 of 5




Chris Martinez (11152)
DORSEY & WHITNEY LLP
111 South Main Street, Suite 2100
Salt Lake City, Utah 84111
Telephone: (801) 933-7360
Facsimile: (801) 933-7373
Email: martinez.chris@dorsey.com

Jennifer S. Romano (pro hac vice)
Andrew Holmer (pro hac vice)
CROWELL & MORING LLP
515 South Flower Street, 40th Floor
Los Angeles, California 90071
Telephone: (213) 622-4750
Facsimile: (213) 622-2690
Email: jromano@crowell.com
Email: aholmer@crowell.com

April N. Ross (pro hac vice)
CROWELL & MORING LLP
1001 Pennsylvania Avenue, N.W.
Washington, D.C. 20004-2595
Telephone: (202) 624-2500
Facsimile: (202) 628-5116
Email: aross@crowell.com

Attorneys for Defendants



                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

AMY G and GARY G, individually and as
representatives of the class of similarly   DEFENDANTS’ MOTION FOR LEAVE
situated individuals,                       TO FILE UNDER SEAL DOCUMENTS
                                            IN OPPOSITION TO PLAINTIFFS’
Plaintiffs,                                 MOTION FOR CLASS
                                            CERTIFICATION
        v.
                                            Case No. 2:17-cv-00413-DN-EJF
UNITED HEALTHCARE and UNITED
BEHAVIORAL HEALTH,

Defendants.
Case 2:17-cv-00413-DN-DAO Document 69 Filed 12/17/18 PageID.829 Page 2 of 5




         Pursuant to DUCivR 5-3, Defendants UnitedHealthcare Insurance Company and United

Behavioral Health (“Defendants”), submit this Motion For Leave To File Under Seal Documents

In Opposition To Plaintiffs’ Motion For Class Certification. Defendants request leave to file the

following documents and exhibits in support of their Opposition to Plaintiffs’ Motion for Class

Certification (“Opposition”) under seal:

         Portions of Defendants’ Opposition To Plaintiffs’ Motion For Class Certification, as
          identified by Defendants’ publically-filed redactions;
         Portions of the Declaration of Cara Johnson In Support thereof, as identified by
          Defendants’ publically-filed redactions;
         Portions of the Declaration of Andrew Holmer In Support thereof, as identified by
          Defendants’ publically-filed redactions; and
         Exhibits A, B, C, D, E, F, G, H, I, J, P, Q, and R to the Declaration of Andrew Holmer
          in their entirety.
                                           ARGUMENT

         Attached as Exhibits A, B, C, D, E, F, G, H, I, J, P, Q, and R to the Declaration of

Andrew Holmer in Support of Defendants’ Opposition are deposition transcripts and documents

which contain the protected health information (“PHI”), personal identifying information (“PII”),

and/or other sensitive financial information of Plaintiffs, their son, and members of the proposed

class, or the confidential business information of Defendants which is not publically known.

Good cause exists for the Court to seal these exhibits, as well as certain portions of Defendants’

Opposition, the Declaration of Cara Johnson, and the Declaration of Andrew Holmer referencing

these exhibits, because the interests favoring nondisclosure outweigh the public’s interest in

disclosure. See United States v. Jackman, 2:09cv581 TS, 2011 WL 2790165 (D. Utah July 14,

2011). These documents and deposition transcripts were designated as Confidential during

discovery under the operative protective order and contain the following protected information:




                                                  2
Case 2:17-cv-00413-DN-DAO Document 69 Filed 12/17/18 PageID.830 Page 3 of 5




                   Exhibit                          Protected Information Reflected in Exhibit
Exhibit A – Excerpts from the Deposition of        Confidential testimony regarding Defendants’
Cara Johnson                                       internal business practices, which are not
                                                   publically known.
Exhibit B – Excerpts from the Deposition of        Confidential testimony regarding Defendants’
Dr. Randall Solomon                                internal business practices, which are not
                                                   publically known.
Exhibit C – Excerpts from the Deposition of        Confidential testimony regarding Plaintiffs’
Amy G.                                             personal identifying information (“PII”) and
                                                   personal financial information, and the
                                                   protected health information (“PHI”) of
                                                   Plaintiffs’ son A.G.
Exhibit D – Excerpts from the Deposition of        Confidential testimony regarding Plaintiffs’ PII
Gary G.                                            and personal financial information, and the
                                                   PHI of Plaintiffs’ son A.G.
Exhibit E – Excerpts from the Deposition of        Confidential testimony by A.G.’s provider
Dr. Steve DeBois.                                  regarding A.G.’s PHI.
Exhibit F – Excerpts from the Deposition of        Confidential testimony by A.G.’s provider
Dr. Devan Glissmeyer.                              regarding Plaintiffs’ PII and personal financial
                                                   information, and A.G.’s PHI.
Exhibit G – Plaintiffs’ Benefit Plan               Confidential document reflecting the identity
                                                   of Plaintiffs’ employer.
Exhibit H – Benefit Plan of an Absent Member       Confidential document reflecting the identity
of the Proposed Class                              of the employer of an absent member of the
                                                   proposed class.
Exhibit I – Benefit Plan of an Absent Member       Confidential document reflecting the identity
of the Proposed Class                              of the employer of an absent member of the
                                                   proposed class.
Exhibit J – Benefit Plan of an Absent Member       Confidential document reflecting the identity
of the Proposed Class                              of the employer of an absent member of the
                                                   proposed class.
Exhibit P – “Explanation of Benefits               Confidential document reflecting A.G.’s PHI
Statement” Document                                as well as Plaintiffs’ PHI and personal
                                                   financial information.
Exhibit Q – “Itemization of Psychotherapy”         Confidential document reflecting A.G.’s PHI
Document                                           as well as Plaintiffs’ PII and personal financial
                                                   information.
Exhibit R – Summary Exhibit                        Summary exhibit reflecting the PHI and
                                                   personal financial information of numerous
                                                   absent members of the proposed class.




                                               3
Case 2:17-cv-00413-DN-DAO Document 69 Filed 12/17/18 PageID.831 Page 4 of 5




       The Rule 30(b)(6) deposition testimony of UBH employees Cara Johnson and Dr.

Randall Solomon reflects detailed discussions of UBH’s internal business systems and business

practices, which UBH considers to be confidential and which UBH has designated throughout

these proceedings as confidential information under the Protective Order entered by the Court.

See United States v. Approximately Up to $15,253,826 in Funds Contained in Thirteen Bank

Account, 844 F. Supp. 2d 1218, 1220 (D. Utah 2012) (finding it proper to seal “confidential and

proprietary financial and business information”). Much of the information discussed in these

depositions is not public and disclosure of this information to the public and UBH’s competitors

would be competitively disadvantageous. The public, on the other hand, has little interest in this

information. Accordingly, Defendants move the Court to seal Exhibits A and B to the

Declaration of Andrew Holmer.

       Additionally, Exhibits C, D, E, F, G, P, and Q to Defendants’ Opposition contain PHI,

PII, and/or other sensitive financial information concerning Plaintiffs and their son. These

deposition transcripts and documents are replete with information protected under the Health

Insurance Portability and Accountability Act (“HIPAA”), including but not limited to the name,

address, telephone number, age, dates of admission and/or discharge of A.G., his relatives, and

his parents’ employer, all of which is protected from public disclosure as a matter of law under

45 C.F.R. §§ 164.502(a), 164.514(b). Exhibits H, I, J, and R to the Holmer Declaration contain

similar PHI relating to absent members of the proposed class, which are also protected from

public disclosure as a matter of law.

       For the foregoing reasons, Defendants respectfully request that the Court grant

Defendants leave to file Exhibits A, B, C, D, E, F, G, H, I, J, P, Q, and R to the Declaration of




                                                 4
Case 2:17-cv-00413-DN-DAO Document 69 Filed 12/17/18 PageID.832 Page 5 of 5




Andrew Holmer in Support of Defendant’s Opposition under seal. Defendants seek leave to file

these documents under seal in their entirety, as the protected information contained therein is

substantial and would render redaction impracticable. Defendants also respectfully request that

the Court grant Defendants leave to file portions of their Opposition and portions of the

Declarations of Cara Johnson and Andrew Holmer in support thereof referencing such protected

information under seal. Defendants will contemporaneously file public redacted versions of their

Opposition, the Declaration of Cara Johnson, and the Declaration of Andrew Holmer.

         A proposed Order granting Defendants’ request accompanies this motion.

                                           Respectfully Submitted,

Dated:      December 17, 2018             CROWELL & MORING LLP



                                          /s/ Jennifer S. Romano
                                          Jennifer S. Romano
                                          April N. Ross
                                          Andrew Holmer
                                          Attorneys for Defendants




                                                 5
